Citation Nr: 1131965	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  06-10 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for periodontal disease (claimed as gum disease), for compensation purposes only.

2.  Entitlement to service connection for multiple caries, for compensation purposes only.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from October 1986 to February 1997.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a January 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  


Procedural history

The RO originally denied the Veteran's service-connection claims for gum disease and for caries in a January 2002 rating decision.  The Veteran initiated, but did not perfect a timely appeal as to these issues.  As a result, the RO's decisions became final.  38 C.F.R. §§ 3.104, 20.1103 (2010).

In December 2003, the Veteran filed a request to reopen his previously-denied service-connection claims for gum disease and caries.  The RO reopened and denied these claims in the above-referenced January 2005 rating decision.  The Veteran disagreed with the RO's determinations and perfected an appeal as to both issues.

The Veteran specifically requested a hearing before the Board at the VA Central Office (CO) in Washington, D.C. on his March 2006 substantive appeal.  Subsequently, in December 2007, the Veteran's representative contacted VA specifying that the Veteran wished to be scheduled for a videoconference hearing with the Board instead.  The Board remanded the Veteran's claims in March 2009 so that this hearing could be scheduled.  

The RO scheduled the Veteran for a videoconference hearing to take place on July 29, 2009.  The Veteran failed to report to this hearing.  Pertinently, the Veteran has provided no explanation for his failure to report and has not since requested that the hearing be rescheduled.  The Veteran's representative specifically acknowledged the Veteran's failure to report in a July 31, 2009 Post-Remand Brief, but did not offer explanation as to why the Veteran did not show up, nor did he indicate that the Veteran wished to reschedule his hearing.  The Veteran's hearing request, therefore, is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2010).  

In an August 2009 decision, the Board reopened the Veteran's dental claims, and remanded them for additional evidentiary development and readjudication.  Such was achieved, and the Veteran's claims folder has been returned to the Board for further appellate review.


Issues not on appeal

The Board observes that The U.S. Court of Appeals for Veterans Claims (the Court) has specifically held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  It appears that the Veteran's present claims, as they have developed on appeal, have been treated by the RO as straightforward claims for service connection and compensation.  These compensation claims are properly before the Board, and will be discussed in more detail below.

With respect to the Veteran's parallel claims for VA outpatient dental treatment, the Board notes that such benefits have already been awarded by the RO in an April 2011 rating decision.  In that decision, the RO awarded the Veteran service connection for dental treatment purposes for combination erosion and caries as secondary to the Veteran's service-connected GERD.  The RO subsequently specified that the Veteran's periodontal attachment loss (gum disease) is also considered part of the dental rating of April 2011.  See the May 2011 supplemental statement of the case (SSOC), page 10.  Thus, service connection for dental treatment purposes for caries and gum disease has already been granted.  As such, these issues are not in appellate status.  Cf. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 



Referred issue

In a May 2011 statement, the Veteran asserted that he was entitled to a disability percentage (compensation) for missing teeth.  See the Veteran's May 2, 2011 Statement in Support of Claim.  Although the RO has already adjudicated the Veteran's compensation claims for dental caries and gum disease in the first instance, it has not addressed the same for the Veteran's missing teeth.  As such, the issue of entitlement to service connection for missing teeth is referred to the RO for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not have jurisdiction of issues not yet adjudicated by the RO].


Remanded issue

The Veteran's compensation claim for dental caries is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran reports developing periodontal disease as a result of his service-connected gastroesophageal reflux disease (GERD).


CONCLUSION OF LAW

The criteria for establishing service connection for periodontal disease, for compensation purposes, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.381 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, the Board remanded the Veteran's gum disease claim in August 2009 for further evidentiary development.  In particular, the Board instructed the agency of original jurisdiction (AOJ) to obtain any outstanding VA treatment records, and to schedule the Veteran for a VA dental examination.  The AOJ was then to readjudicate the Veteran's claim.

The Veteran appeared for dental examinations in January and April 2011.  These examination reports, as well as the Veteran's updated VA treatment records, have been associated with the Veteran's claims folder.  The RO readjudicated the Veteran's gum disease claim in a May 2011 SSOC and returned the Veteran's claims folder to the Board for further appellate review.  

Thus, with respect to the Veteran's gum disease claim, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)] redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

In this case, VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) [where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law]; VAOPGCPREC 5-2004 (June 23, 2004) [VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit].  

Analysis

The Veteran has requested compensation for periodontal disease (gum disease) that he asserts is caused or aggravated by his service-connected GERD.

The facts in this case are not in dispute.  The Veteran was afforded VA dental examinations in January and April 2011.  Notably, the January 2011 VA examiner opined that it was at least as likely as not that the Veteran's gum disease was related to his GERD.  See the January 2011 VA examiner's report, page 1.  Subsequently, the April 2011 VA examiner found no gum disease presently, but opined that the Veteran's past gum disease was at least as likely as not caused by or the result of the past history of GERD.  See the April 2011 VA examiner's report, page 1.  Thus, the facts in this case support the Veteran's contention that his gum disease resulted from his service-connected GERD.

Notwithstanding the competent and credible evidence linking gum disease to GERD, according to 38 C.F.R. § 3.381(a), treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  Here, the Veteran is requesting compensation for periodontal disease, which is not authorized by law.  Thus, his claim for service connection for periodontal disease for compensation purposes must be denied, notwithstanding any positive nexus opinion of record linking the Veteran's GERD to his current or past gum problems.  As noted above, the Veteran's claim for eligibility for treatment for periodontal disease has already been awarded by the RO.  See the May 2011 SSOC, page 10.

The law is dispositive in this case.  Accordingly the Board must deny the Veteran's claim for service connection for periodontal disease for compensation purposes as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for periodontal disease is denied.


REMAND

The Board regrets having to remand the Veteran's dental caries claim yet another time.  However, after having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the Veteran's claim must be remanded for further procedural development.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. 

As noted above, the Board remanded the Veteran's service-connection claim for dental caries most recently in August 2009.  In that decision, the Board instructed the AOJ to obtain the Veteran's updated VA treatment records, to schedule the Veteran for a VA dental examination, and to readjudicate the Veteran's claim.  Crucially, if an unfavorable decision was reached, the AOJ was to furnish the Veteran and his representative with a SSOC, and afford them an opportunity to respond.   See the Board's August 2009 decision, pages 7 and 8.  

Although the RO granted the Veteran's caries claim for treatment purposes in its April 2011 rating decision, it did not address the Veteran's service-connection claim as it relates to compensation.  Indeed, it appears that the RO narrowly construed the Veteran's claim on remand as one for dental outpatient treatment only, as it specifically found its decision to grant service connection for treatment purposes representative of "a full grant of the benefit sought on the current appeal."  See the RO's April 2011 rating decision, page 2.  The Board notes however that throughout the appeal period, the Veteran has made clear his wishes to be compensated for his caries, to include in recent statements submitted in May 2011.  See the Veteran's May 2, 2011 Statement in Support of Claim [requesting a compensable evaluation for the teeth due to GERD]. Pertinently, the RO addressed the Veteran's compensation claim for gum disease in its May 2011 SSOC, but it neglected to address his compensation claim for multiple caries.  Accordingly, the issue must be remanded again so that readjudication may be accomplished.  

Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

Following the completion of any development it deems necessary, VBA should readjudicate the Veteran's service-connection claim for multiple caries for compensation purposes.  If the claim is denied, the RO should provide the Veteran and his representative with a SSOC and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


